Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2022 and 5/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 04/29/2022, with respect to claims 1, 19 and 20 have been fully considered and are persuasive.  
                                          Examiner’s Statement of Reasons for Allowance:
Xiao does not teach all the limitations of claim 1, specifically:

“ instantiating, by the cloud server, a virtual environment within the robot simulation session, an object of the virtual environment instantiated using one or more environment parameters;…
…simulating an interaction between a robot of the set of robots and the object of the virtual environment;
recommending a modification to an environment parameter of the object to the user based on the simulated interaction;
modifying the environment parameter of the object based on the recommended modification in response to a second request from the user”.

Furthermore, no art was found in further search that teaches or suggests or renders obvious the
above limitations in combination with the other elements of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Therefore claim 1, is deemed novel and 102 rejection in previous office action has been withdrawn. Claims 19 and 20 recite same limitations as of claim 1, hence their rejection has also been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Assassin's Creed 4 - Naval Contract - Eye for an Eye Walkthrough. Discloses at 0:17 that a video game controlled character walks in virtual environment and interacts with a virtual character. As a result an option is given to ‘accept contract’ or ‘refuse contract’. If contract is accepted, a new mission starts that has different virtual environment. If contract is refused, the virtual environment remains same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664